Statement by the President
Yesterday another murder was committed by the terrorist organisation ETA. A 46-year-old army sergeant-major, Luis Conde de la Cruz, was killed by a car bomb in northern Spain. This was the third car bomb to explode in Spain within 24 hours. Several people were injured in the three blasts, one of them seriously. The European Parliament strongly condemns this act of terrorism and wishes to express its deep concern.
On behalf of the European Parliament, may I express my sincere condolences to the family and relatives of Sergeant-Major Conde and our solidarity with Spain, its authorities and especially the Spanish security forces. I would also like to express our support and deep sympathy to those who were injured in the bomb blasts and to their families.
We must reiterate time and again in no uncertain terms that terrorism is a direct attack on freedom, human rights and democracy. We cannot repeat often enough that there is no justification whatsoever for terrorism. For this reason we must act together in our fight against terrorism, always respecting the rule of law and applying the full force of the law. The European Union is a community based on solidarity. An act of terrorism in a member country of the European Union is an attack on the entire European Union, on every single one of us.
I now ask you all to rise for a minute's silence.
(The House rose and observed a minute's silence.)